AO 245C (Rev. 02/18) Amendcd Judgmcnt iii a Criminal Case (NO'[`E: Identii”y Changes with Asieris|<s (*))
Shect l

 

 

UNITED STATES DisTRiCT CoiiRT

Eastern District of California

UNITED STATES OF AMERICA
v.

BRADLEY S. DlLLARD

AMENDED JUDGMENT IN A CRIMINAL CASE

Case Nurnber: 3:19-cr-000] DMC; and 3:19-cr-0002 DMC
USM Number: '

Date of Origirial Judgment: _ __ __ _
(Or Dcz!e ofi'.ris.t Aiiiended Jiidgiiieiit) Defendaiit'$ Attoriicy
Reason for Amendment:
I:I Corrccfion ofSeiiteiii:e on Rcmai'id [18 U.S.C. 3742(0(1) and (2))
[:] Recluction of Sentence for Changcd Circiimsiances (ch. R. Criin.
P. 35(b))

X Correction ofSentence by Scntcnciiig Couri (Fod. R. Crirn. P. 35(a))

l:l Modii"ication of Supcrviss`oii Coiiditions (18 U.S.C. §§ 3563{€) or 3583(€))

[:| Modil'icalion oi`lrnposcd Tcrni ofiinprisonmcni for Exiraordinary and
Compolling Rcasons (18 U.S.C. § 3582(c)(l))

[:| Modificalioii oflniposed 'l`ern'i oflniprisoiimeiii for Retroactive Amendi'neiit(s)

X Correction ofSeiitence for Clerical Mistake (Fed. R, Crim. P. 36) lo the Scmcnclng GL*ldL`lillCS (lS U.S.C. § 3532(c)(2)}

[___l IJirect Molion to Disirici Couri Pursuant Cl 28 U.S.C. § 2255 or
|:| 18 u.s.C. § 3559(¢)(7)

\_/\_/\_/\_/\_/\_/\/\_/\_/\,/\,/\,/\_J\./\./

l:l Modificali`oii of Rcsliluiioii Ordcr (18 U.S.C. § 3664)

THE DEFENDANT:

|:| pleaded guilty to count(s) 7 n m 7 m w 7 ii irwimi iiii 7

X pleaded nolo contendere to count(s) _izj,__a£$_in__()ase 3119_-_c:§]_001 DMC; and¢2 a§ani§ided U§in Qase §: l9-c__r£@_2 _D_l§/L_
which was accepted by the court.

[:] Was found guilty on count(s)

after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section Natiire ofOfl`ense ()i'fense Ended Count
43 CFR 8351.2-1 Exceed 14 Day Camping Liinit 08/02/20] 8 l
43 CFR 8365.1-1(b)(1) Litter 08/02/2018 4
43 CFR 2933.33(a)(1) Fail to Pay Fee 03/02/2018 5
43 CFR 8365.1-4(b)(2) as
amended Possess Marijuana 02/] 7/2019 l
43 CFR 8341.l(d) CVC l4601.i(a) Drive while License Suspended 02/17/2019 3

The defendant is sentenced as provided in pages 2 through n rof this judgment The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.
The defendant has been found not guilty on count(s)

X Couiit(s) remaining |:| is X are dismissed on the motion oftlie United Slates.

_ l It is ordered that the defendant'inust notify the Uni_ted States Attor_ney for this district within 30 da s of any change of name, residence,
or mailing address until_all fines, restitution,_costs, and special assessments imposed l_Jy this_iudgme_nt are fu ly paid. Ifordered to pay i‘eStltutlon,
the defendant must notify the court and United States attorney of material changes in economic circumstances

2/22/2019 q mi
r__L`Date of Imposition of .ludgment

 

ignature f

Dennis M. Cola, U.S. Magistrate Judge n j j
Name and Title of Judge

3/]/20] 9
Date

AO 245C (Rev. 02/18) Amcnded .ludgment in a Criminal Case
Sheet 2 - imprisonment (NOTE: Identiiy Changes with Astcrisks (*))

Judgment-Page 2 of _5

DEFENDANT: Bradley S. Dillard
CASE NUMBER: 3:19-cr-0001 DMC; and 3:19-cr-0002 DMC

IMPRISONMENT

'I`he defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of :
twenty (20) days beginning on today’s date.

|:l The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded.to the custody of the United States Marshal.

l:l The defendant shall surrender to the United States Marshal for this districts
l:l at l:l a.m. [] p.m. on

l:l as notified by the United States Marshal.

L__] The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
l:l before 2 p.m. on _*_77_774777¢7#~

l:l as notified by the United States Marshal.

l:l as notified by the Probation or Pretrial Services Office.

 

 

 

 

 

 

 

 

 

 

 

RETURN
l have executed this judgment as follows:
Defendant delivered on M____Wi 7 7 777777* 7_ _7*** to 7 7 7 __ 7
at with a certified copy of this judgment
ii id ounce sTATEs MARSHAL "`
By

 

viji~:i>mur*v uNiTED sTATEs MARSHAL

AO 245C (Rev. 02/18) Amended ludgment in a Criminal Case

 

Sheet 4 _ Probation (NOTE: ldcniify Changes with Asterisks (*))
Judgment-Page __§ ____ l of _A ____7 5_ __ M_
DEFENDANT: Bradley S. Dillard
CASE NUMBER: 3:19-cr-OOOl DMC and 3: l9-cr-0002 DMC
PROBATION

You are hereby sentenced to probation for a term of:

five (5) years.

l. During the term of unsupervised court probation, defendant shall comply with the standard conditions of probation as follows:
(a) Defendant shall not commit another federal, state or local crime;
(b) Defendant shall notify the court within seventy-two hours of being arrested; and
(c) Defendant shall notify the court ten days prior to any change in residence.

2. During the term of probation, defendant shall comply with the following special terms and conditions of probation as follows:

(a) Defendant shall not enter any federal lands for a period of five (5) yearsincludin l but not limited to, lands supervised by the
Bureau of Land Management; U.S. Forest Service; U.S. Park Service; Fish and ildlife; and Veteran’s Administration.

(b) Defendant shall pay restitution to the Bureau of Land Mana ement, 6640 Lockhead Drive, Redding, California 96002, in the sum
of $975. Restitution shall be paid in full within twenty-four§24) months of today’s date.

DEFENDANT:
CASE NUMBER:

AO 245C (Rev. 02/18) Amended Judgmcnt in a Criminal Case
Sheet 5 - Criminal Monetary Penalties (NOTE: identify Changes with Asterisks (*))

Judgment_Page i______` Or _L__..

DEFENDANT: Bradley S. Dillard
CASE NUMBER: 3:19-cr-0001 DMC and 3:19-cr-0002 DMC

CRIMINAL MONETARY PENALTIES

The defendant must pay the following total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 125.00 $ S 0 $ 975.00
l:l The determination of restitution is deferred until 7_ 7 7 7 7 7. An Amended Judgmen! in a Criminal Case (AO 245C) will be

entered after such determination.
X The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately rogortioned ayment, unless specified otherwise in
the priority order or percentage payment column elow. However, pursuant to 18 .S. . § 3664 i), all nonfederal victims must be paid
before the United States is paid.

Name of Payee Total Loss** Restitution 0rdered Priority or Percentage
Bureau of Land Management $975.00 $975.00
ToTALs s ,_ $

[:| Restitution amount ordered pursuant to plea agreement $

[l The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in hill before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(£). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

X The court determined that the defendant does not have the ability to pay interest, and it is ordered that:
X the interest requirement is waived for l:l fine X restitution.

|:l the interest requirement for the l] fine E restitution is modified as follows:

* Justice for Victims of Traff'ickin Act of 2015, Pub. L. No. l 14-22. 7 _
** Findings for the total amount o losses are re uired under Chapters 109A, l 10, l 10A, and l 13A of Title 18 for offenses committed on or
after September l3, 1994, but before Apri123, l 96.

_ AO 245C (Rev. 02/18) Amcnded Judgment in a Criminal Case

Sheet 6 - Schedule of Payments (NOTE: identify Changes with Astcrisks (*))
Judgment _ Page 5 _ of _5

DEFENDANT: Bradley S. Dillard
CASE NUMBER: 3:19-cr-0001 DMC and 3:19-cr-0002 DMC

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties shall be due as follows:

A Lump sum payment of $ W_____ due immediately, balance due

|:| not later than , or

[] in accordance with l:] C, l:| Ij,'vi`[:|_ E, or [:| Fbelow; or

[:] Payment to begin immediately (may be combined with |:| C, |] D, or jj Fbelow); or

C |:| Payment in equal _ (e.g., weekly, monthly, quarterly) installments of $ 77_ over a period of
` (e.g., months or years), to commence 777 7 77 77 77 7 (e.g., 30 or 60 days) after the date of this judgment; or
D |:] Payment in equal (e.g., weekly, monthly, quarterly) installments of $ 7_7777_ over a period of
(e.g., months or years), to commence 7 77 7 7 (e.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

E |:| Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment, The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F X Special instructions regarding the payment of criminal monetary penalties:

During the term of probation

Unl_ess the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal moneta penalties is due
durlng th_e period of imprisonment, All criminal monetary penalties, except those payments made through the Federal ureau of Prisons’
Inrnate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

l:l Joint and Several

Defendant and tlc-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate

[l The defendant shall pay the cost of prosecution

l:l

The defendant shall pay the following court cost(s):

|:l The defendant shall forfeit the defendant’s interest in the following property to the United States:

»

Payments shall be applied in the followin order: (l) assessment, (2) restitution principal, (3) restitution interestz (4) fine principal, (5) fine
interest, (6) community restitution, (7) J A assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

